Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a continuation reissue application, Serial No. 17/013,342 (the ‘342 application) of Serial No. 16/164,681, now U.S. Patent RE48,285 (the ‘285 patent), which is a reissue of U.S. Patent 9,469,613 (the ‘613 patent) which issued from U.S. Patent Application Serial No. 14/736,690 (the ‘690 application) with claims 1-23 on October 18, 2016.

Consent of Assignee
The Consent of Assignee form is objected to as not providing the assignee name in the box labeled “Name of assignee/inventor (if not assigned)”.  A corrected Consent of Assignee form is requested.

Information Disclosure Statement
	Items 8, 10 and 11 on the Information Disclosure Statement filed January 26, 2021 have been crossed out as not considered because a copy of the document has not been provided and/or they are in a foreign language and a statement of relevance has not been provided.


Amendment to the Specification
	The amendment to the specification filed September 4, 2020 should be updated to include the patent number for Reissue Application No. 16/164,681 which issued as U.S. Patent No. RE48,285 E on October 27, 2020.

Reissue Declaration
The reissue oath/declaration filed September 4, 2020 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The copy of the declaration submitted from the parent reissue application does not cover the error being corrected by the continuation reissue application.  See MPEP 1451 II.
Additionally, the instant application is said to be a broadening reissue of the ‘613 patent.  For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden (MPEP 1414(II)).  The reissue declaration filed September 4, 2020 fails to identify a claim that the reissue application seeks to broaden.  
Claims 24-62 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application seeks to broaden the claims of the ‘613 patent; said claims directed to a compound, a pharmaceutical composition, and a method for the treatment of a disease associated with Janus Kinase (JAK).  Claims 24-27 and 53 are representative:
	24. (New) A pharmaceutical composition comprising a compound having the formula
	
    PNG
    media_image1.png
    146
    405
    media_image1.png
    Greyscale

	or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient or diluent;
	wherein one or more hydrogen atoms attached to a carbon atom of the compound are replaced by a deuterium atom, wherein n is the number of hydrogen atoms attached to a carbon atom in the compound.

25. (New) A pharmaceutical composition comprising a compound having the formula
	
    PNG
    media_image1.png
    146
    405
    media_image1.png
    Greyscale

	or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient or diluent;
	wherein one or more hydrogen atoms attached to carbon atoms of the compound are replaced by deuterium atoms.

26. (New) A pharmaceutical composition comprising a compound having the formula
	
    PNG
    media_image2.png
    148
    349
    media_image2.png
    Greyscale

	or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient or diluent;
	wherein one or more hydrogen atoms attached to carbon atoms of the compound are replaced by deuterium atoms.

53. (New, amended) A method for the treatment of a disease associated with Janus Kinase (JAK) which comprises administering to a subject in need an effective amount of the pharmaceutical composition of claim 51, wherein the disease is a myeloproliferative disease selected from the group consisting of thrombocythemia, idiopathic myelofibrosis, systemic mastocystosis (SM), myelodysplastic syndrome (MDS) and systemic mast cell disease (SMCD).

Claim Objection
Claim 24 is objected to because of the following informalities:  The variable “n” is defined in claim 24 but does not otherwise appear in the claim and should be deleted.   Appropriate correction is required.



Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,469,613 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to Jerry D Johnson whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-09270927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Alan Diamond/
Patent Reexam Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexam Specialist
Central Reexamination Unit 3991